UNITED sTATEs DISTRICT CoURT .'"
soUTHERN DISTRICT oF GEoRGIA ?`5-"3*"”"»-"¢."1 PH 2=13
sAvANNAH DIvisIoN

UNITED sTATEs oF AMERICA,

 

CR417-208

V.

)
)
)
)
EUGENE ALLEN, and )
KARTEU oMAR JENKINS, )

)

)

Def`endants.

ORDER AND REPORT AND RECOMMENDATION

 

Def`endants Eugene Allen and Karteu Jenkins1 move to suppress
evidence from intercepted communications between Allen and various

third parties, including Jenkins, over Allen’s cell phone.2 Allen’s right to

 

1

Defendant Jenkins filed a motion to adopt Defendant Allen’s “Motions/Brief`s.”
Doc. 454. That motion is GRANTED. Doc. 454. The Court will refer to the joint
motion and its arguments as “Allen’s.”

2 Allen’s motion has taken a circuitous procedural path. First, Allen and Jenkin’s co-
defendant, Charmaine Sims moved to suppress the intercepted communications
Doc. 202; doc. 223. Allen then adopted her motion Doc. 234; doc. 384 (Order).
Sims’s motion was mooted when she plead guilty. See doc. 323. Jenkins filed a
separate motion to suppress wiretap evidence, which he seeks to amend by
submitting a supporting affidavit Doc. 339; doc. 439. His request to amend is
GR.ANTED. Doc. 439. ln August 2018, the Court heard limited oral arguments on
the preliminary issue of` the parties’ rights to challenge the wiretaps Doc, 441.
Allen’s brief was filed to provide supplemental argument on that question Doc. 452.
Jenkins joins that argument See doc. 454. As a result of` the procedural tangle,
there is no specific document associated with Allen’s pending motion to suppress

The argumentation in Allen’s supplemental brief on the question of the parties’
right to suppress the intercepted communications, under Title III of the Omnibus
Crime Control and Saf`e Streets Act of 1968, 18 U.S.C. § 2510 et Seq., is far more

challenge introduction of the intercepted communications is disputed,
however, because he Was incarcerated at all times relevant to this
motion. The cell phone he used to communicate, therefore, Was
contraband Allen argues that he nevertheless has the right to challenge
the intercepted evidence because he is an “aggrieved person” under Title
III, 18 U.S.C. § 2510, et seq. His argument fails.

The Supreme Court has established that “society is not prepared to
recognize as legitimate any subjective expectation of privacy that a
prisoner might have in his prison cell.” Hudson v. Palmer, 468 U.S. 517,
526 (1984). Such socially-recognized expectations establish the limits of
the Fourth Amendment’s protection See, e.g., Minnesota v. Carter, 525
U.S. 83, 88 (1988). Allen does not dispute that the intercepted
communications occurred in his prison cell. His motion, therefore,

depends upon whether Title III provides more practical privacy in his

 

thorough than the treatment the issue receives in Jenkins’s original brief. See doc.
339 2, 9. Accordingly, the Court Will consider the argument in Allen’s supplemental
brief, which Jenkins has adopted, as entirely superseding the argument in his
original brief .

Finally, Jenkins’ pro se motion, seeking suppression of the intercepted
communications, was filed in violation of this Court’s Local Rule 44.2. See S.D. Ga.
L. Crim. R. 44.2 (prohibiting represented party from filing pro se motions, except
motions for new counsel and motions to proceed pro se). Accordingly, it is
DISMISSED as moot. Doc. 500.

2

cell-phone communications than he otherwise enjoys under the Fourth
Amendment.

Allen argues, correctly, that the protection afforded by Title III is
not necessarily identical to the Fourth Amendment’s. Congress may
certainly provide more privacy protections than the Constitution
requires. Title III may, in some circumstances, do just that Allen’s
entitlement to any additional protection afforded by Title III, however, is
complicated by the fact that his possession of the cell phone at issue was,
itself, criminal. After all, like federal law, Georgia law establishes that it
is “unlawful for an inmate to possess . . . a telecommunications device . . .
Without the authorization of the Warden or superintendent or his or her
designee.” O.C.G.A. § 42-5-18(0); see 18 U.S.C. § 1791 (establishing
criminal penalties for any “inmate of a prison, [who] . . . possesses or
obtains . . . a prohibited object[,]” which is defined to include “a phone or
other device used by a user of commercial mobile service . . . in
connection with such service”). Such unlawful possession is a felony,
punishable by one to five years imprisonment See O.C.G.A. § 42-5-
18(d)(1). Given that his possession of the cell phone in question is illegal,

the question posed by Allen’s motion is Whether, even assuming Title III

3

does extend protection to communications not otherwise protected by the
Fourth Amendment, it extends to communications of an entirely illicit
nature.

Allen’s argument that he has a right to maintain the privacy of his
conversations, though conducted on an unlawful device in a location
Where he has no reasonable expectation of privacy, is not frivolous He
persuasively argues that, if the statutory language of Title III established
such a right, the remedy for any uncomfortable outcome would come
from Congress, not the courts See doc. 452 at 10. But the argument’s
further premise-that Title III’s treatment of an “aggrieved person”
cannot accommodate the Well-established contours of Fourth
Amendment jurisprudence-goes too far. C.f. Hudson, 468 U.S. at 525-
26 (“the Fourth Amendment proscription against unreasonable searches
does not apply within the confines of the prison cell.”).

The cases concerning the precise question at issue-a prisoner’s
ability to challenge the introduction of intercepted communications from
his contraband cell phone-are unanimous in rejecting the argument
Allen advances here. Such challenges are not sanctioned by Title III,

particularly when it is read in conjunction With the federal statute

4

criminalizing inmates’ possession of` cell phones See Um`ted States v.
Garibay, 2015 WL 468404 at * 2-3 (S.D. Cal. Feb. 3, 2015) (holding that
“Congress created an implicit exception to the requirements of Title III”
because, inter alia, Congress unambiguously determined prisoners’ cell
phones to be contraband); United States v. Morris, 2016 WL 4267990 at *
5 (N.D. Ga. Aug. 15, 2016) (approving of and adopting the reasoning of
Garibay); see also United States v. Savala, 2015 WL 468352 (S.D. Cal.
Feb. 3, 2015).

The Gariba,y court plausibly characterized the argument that a
prisoner using a contraband cell phone has a statutory expectation of
privacy, though he has none under the Fourth Amendment, as involving
an “ironic” interpretation of Title III. 2015 WL 468404 at *4. Allen’s
brief seizes on that language as indicating that the court exceeded its
authority and trespassed into the legislature’s domain. See doc. 458 at 9-
10. Terminology aside, the argument “that a prison inmate, who by
virtue of his initial crime and conviction, when he is placed in a cellblock
where he has no Fourth Amendment rights, and when he commits a
further crime by obtaining and using a contraband cellular telephone,

acquires a statutory right under Title III to be free from law enforcement

5

eavesdropping, unless a Title III Wiretap order is first obtained” is
certainly counterintuitive. Garibay, 2015 WL 468404 at *4,

Title III provides a right to suppress the contents of intercepted
communications to “[a]ny aggrieved person” in virtually any proceeding
18 U.S.C. § 2518(d)(10)(a). An “aggrieved person” includes “part[ies] to
any intercepted wire, oral, or electronic communication or a person
against whom the interception was directed.” 18 U.S.C. §2510(12).
Capacious though that language may be, courts have consistently
recognized that it implements existing Fourth Amendment standing
rules See Alderman v. United States, 394 U.S. 165, 175 (1969); see also,
e.g., United State v. Ruggiero, 928 F.2d 1289, 1303 (2nd Cir. 1991)
(“aggrieved person” should “be construed in accordance with standing
requirements usually applied to suppression claims under the Fourth
Amendment.” (quotes and cite omitted); United States v. Montemayor,
2018 WL 4517634 at * 2 (N.D. Ga. Aug. 27, 2018) (An ‘aggrieved person,’
as defined both by the Act, [cit.], and in accordance with the Supreme
Court’s decision in Alderman v. United States, [cit.], indicates that the
Act’s standing requirement implements existing Fourth Amendment

standing rules.”). And a defendant challenging a wiretap bears the

6

burden of proof to demonstrate standing under the Fourth Amendment
standard. United States v. Flores, 2007 WL 2904109 at *2 (N.D. Ga.
Sept. 27 , 2007).

Interpreting Title III as Allen urges, therefore, would be more than
merely “ironic”. Rather, it would ignore longstanding judicial
interpretation of its language in the context of Fourth Amendment
jurisprudence Thus, although Allen’s interpretation of the statute is,
perhaps, logical, statutory interpretation is not a matter of pure logic.
See, e.g.', United States v. DBB, Inc., 180 F.3d 1277 , 1281 (11th Cir. 1999)
(recognizing that “[t]he starting point for all statutory interpretation is
the language of the statute itself,” but enumerating further principles of
interpretation, including “look[ing] beyond the plain language of a
statute . . . to determine the congressional intent if: (1) the statute’s
language is ambiguous; (2) applying according to its plain meaning would
lead to an absurd result; or (3) there is clear evidence of contrary
legislative intent.” (emphasis added)). Courts have consistently
understood Title III’s empowering of any “aggrieved person” in the
context of the Fourth Amendment Given that approach, Allen’s

argument fails.

Since Allen (and by extension Jenkins) has failed to establish his
status as an “aggrieved person,” the l\/lotions to Suppress should be
DENIED. Doc. 339.

This Report and Recommendation (R&R) is submitted to the
district judge assigned to this action, pursuant to 28 U.S.C.
§636(b)(1)(B) and this Court’s Local Rule 72.3. Within 14 days of
service, any party may file written objections to this R&R With the Court
and serve a copy on all parties The document should be captioned
“Objections to l\/lagistrate Judge’s Report and Recommendations.” Any
request for additional time to file objections should be filed With the
Clerk for consideration by the assigned district judge.

After the objections period has ended, the Clerk shall submit this
R&R together With any objections to the assigned district judge. The
district judge Will review the magistrate judge’s findings and
recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett i). V.A. Leasing Corp.,
648 F. App’x 787, 790 (11th Cir. 2016); Mitch,ell U. Un,ited Sta,tes, 612 F.
App’x 542, 545 (11th Cir. 2015).

SO ORDERED AND REPORTED AND RECOMMENDED,

thisé?<}iia'y of November, 2018. U/
/._/-‘/L/

_ TED S`l`- -YI`E.S .\L-\GISTR.-\TE JUDGE
OUT'HER.\' DIST'RIC'I` OF GI:`.ORGI:\

